Citation Nr: 0402562	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  97-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel





INTRODUCTION

The veteran had active service from March 25, 1980 to April 
23, 1980.

This appeal before the Board of Veterans' Appeals (Board) is 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California.  In May 2003, a hearing was held before 
the undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In May 2000, the Board denied service connection for 
PTSD.

2.  The evidence received since the May 2000 RO decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2003).

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that a 
significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  In order for a stressor to sufficiently support a 
diagnosis of PTSD, a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.

The new criteria essentially eliminate the role of 
adjudicators in determining the sufficiency of a claimed 
stressor in supporting a diagnosis of PTSD.  Instead the 
sufficiency of the stressor is presumed if it is accepted by 
a medical professional in making the diagnosis.  This 
presumption is limited to the sufficiency of the stressor to 
cause PTSD, it does not affect the requirement that there be 
evidence that the stressor actually occurred.

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, supra, at 142, citing West (Carleton) 
v. Brown, 7 Vet. App. 70, 79 (1994).  Furthermore, the Court 
in Cohen noted that "mental health professionals are experts 
and are presumed to know the DSM requirements applicable to 
their practice and to have taken them into account in 
providing a PTSD diagnosis. . . ." Id.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff rule" to service 
connection awards).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996).  If however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran engaged in combat with the enemy but the 
alleged stressor is not combat-related, the veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(Note: the prior definition of new and material evidence is 
for application in this case due to the date of the claim).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO reopened the veteran's claim for service 
connection for PTSD and considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(Fed. Cir. May 6, 1996).  In this regard, using the 
guidelines noted above, the Board finds that new and material 
evidence has been presented.  Hence, the claim concerning 
service connection for PTSD may be reopened.

The Board denied service connection for PTSD in May 2000.  
The specified basis for the denial was two-fold.  First, the 
Board determined there was no evidence of a verifiable in-
stressor.  The Board indicated the veteran had failed to 
submit credible supporting evidence of his alleged non-combat 
stressor, aside from his personal statements and testimony.  
Second, while there was evidence that he had been diagnosed 
as having PTSD, the Board found that a preponderance of the 
evidence supported the conclusion that the veteran suffered 
from a psychiatric disability other than PTSD.  

The evidence considered at the time of the May 2000 Board 
decision consisted of service medical records, service 
personnel records, some records from the Social Security 
Administration (SSA), personal statements, treatment records 
and examination reports from private physicians, transcripts 
from personal hearings, copies of letters written by the 
veteran at the time of his active service, and VA examination 
reports.  Significantly, the veteran claimed that he incurred 
unprecedented emotional, physical, and psychological abuse at 
the hands of his drill instructors during his basic training.  
He pointed to one instance where his instructor encouraged 
him to commit suicide by slitting his wrist with a nearby 
razor.  The veteran recalled another situation where one 
officer questioned him for several hours while two 
instructors stood to each side and shouted obscenities in his 
ears.  He also indicated that he suffered an injury to his 
knee as a result of excessive physical exercise/discipline 
training that had lasted for hours.  He said there numerous 
occasions where he was forced to stand at attention for 
hours.  The veteran asserted that the accumulation of this 
abuse left him despondent and eventually resulted in his 
current diagnosis of PTSD.  

The evidence of record also contained findings that the 
veteran had been diagnosed as having PTSD, and that 
attributed the veteran's PTSD to his alleged in-service 
stressors.  However, as noted by the Board in its May 2000, 
there was also ample evidence indicating that the veteran 
suffered from a psychiatric disability other than PTSD.  This 
evidence included a September 1996 Minnesota Multiphasic 
Personality Inventory (MMPI) that concluded the veteran's 
profile was "not very similar to what had been described in 
the literature for veterans suffering from post traumatic 
stress disorder."  

The Board also referenced the report of a special psychiatric 
evaluation conducted in November 1999, which included a 
review of the veteran's claims file, and indicated that the 
veteran suffered from an adjustment disorder with depression 
and anxiety and a personality disorder, not otherwise 
specified.  The examiner also stated that the veteran's 
purported in-service stressors, while distressing and anxiety 
provoking, did not "constitute the type of stressor that is 
mandated by Criteria A under PTSD per DSM [Diagnostic and 
Statistic Manual of Mental Disorders] IV."  Specifically, 
the examiner found that the stressors the veteran allegedly 
experienced in service "did not include immediate fear for 
his life or substantial bodily injury, and would generally 
not constitute the type of trauma that would lead to PTSD 
under most circumstances."

The evidence received by VA after the May 2000 Board decision 
includes various private treatment records, an October 2001 
letter from E. Pedersen, Ph.D., a statement from G.C. taken 
on November 13, 2000, and a letter from the United States 
Coast Guard (USCG).  Significantly, G.C. stated that he had 
entered basic training at the same time as the veteran.  He 
said he witnessed the physical and verbal abuse the veteran 
was subjected to.  He recalled the instructors encouraging 
the veteran to kill himself.  He said the veteran was made to 
stand at attention for hours, and that he was subjected to 
excessive amounts of physical training to the point that the 
veteran would collapse.  G.C. added that the veteran was also 
routinely threatened.  The USCG subsequently confirmed that 
G.C. was enlisted in the USCG from March 25, 1980 to April 
23, 1980.

In his October 2001 letter, Dr. Pedersen reported that he had 
been treating the veteran for PTSD with delayed onset since 
February 1999.  He stated the veteran has suffered from 
psychiatric illness resulting from and subsequent to his 
period of enlistment with the USCG.  References were made to 
in-service treatment records that documented a knee injury, 
complaints of verbal harassment, and adjustment reaction.  
Dr. Pedersen pointed to medical records from the early 1980s 
that showed that the veteran was diagnosed and treated for 
depression.  He indicated that this depression was likely the 
first manifestation of the veteran's PTSD.  

Dr. Pedersen also noted that the MMPI was only a diagnostic 
tool, which should not be regarded as the final authority 
when evaluating psychiatric health.  He said the results on 
an MMPI must be measured against other clinical findings.  In 
the veteran's case, he referenced the reports of several 
psychiatrists and psychologists that had diagnosed him as 
having PTSD.

Finally, Dr. Pedersen addressed the question of whether the 
veteran's purported in-service stressors were sufficient to 
support a diagnosis of PTSD under the DSM-IV.  In this 
regard, he noted that service personnel and medical records 
documented the veteran undergoing two hours of intensive 
counseling where, according to the veteran, he was 
questioned, threatened, insulted, abused, and intimidated by 
three staff members.  He indicated that there were other 
references to intensive counseling in the service personnel 
records, which the veteran described as abusive and cruel.  
While the veteran's experiences in service were not life 
threatening combat experience, Dr. Pederesen asserted that 
the veteran's experiences were no less dramatic.

The Board finds that the above lay statement provides 
evidence that tends to verify the veteran's claimed in-
service stressors - evidence which was not previously of 
record.  There is also additional evidence suggesting that 
the veteran does in fact have PTSD and that his diagnosed 
PTSD is causally related to stressful events that may have 
occurred during the veteran's active service.  This evidence 
is not cumulative or redundant of the evidence previously of 
record, since it tends to documents the occurrence of in-
service stressors and further addresses the diagnosis and 
etiology of the veteran's PTSD.  This evidence is also so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, there is some 
evidence that the veteran's current psychiatric disability 
(PTSD) may be related to the veteran's active military 
service.  The credibility and weight of these statements are 
not for consideration in determining whether they provide new 
and material evidence.  The aforementioned statement from 
G.C. and letter from Dr. Pedersen are therefore new and 
material, and the claim for service connection for PTSD is 
reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for PTSD is granted.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002). 

As discussed above, Dr. Pedersen maintained that the veteran 
suffers from PTSD, and that his PTSD is the result of in-
service stressors.  He made reference to several examination 
reports that he believed supported these conclusions.  The 
Board finds that a VA psychiatric examination is needed in 
order to further explore the etiology of the veteran's 
current psychiatric disability.  However, as there has been 
some debate as to the correct diagnosis of the veteran's 
current psychiatric disorder and in an effort to further 
resolve the conflicting medical opinions that are of record, 
the veteran should be afforded a special VA psychiatric 
evaluation by a panel of two psychiatrists who have not 
previously examined or treated the veteran.

With regard to the veteran's claim for service connection for 
a gastrointestinal disability, the Board notes that the 
veteran was evaluated for epigastric pains in service, that 
he has been treated for gastrointestinal problems since the 
early 1980s, and that the current diagnoses of his 
gastrointestinal condition include gastritis, esophagitis, 
and irritable bowel syndrome.  The medical evidence that is 
of record is unclear as to the etiology of the veteran's 
current gastrointestinal disorder.  Accordingly, the Board 
finds that an additional medical opinion on that point would 
be helpful. 

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess records 
not already associated with the claims 
folder, pertaining to post-service 
treatment or evaluation of him for PTSD 
or any gastrointestinal problems.  In 
addition, he should be requested to 
complete a release form to obtain his 
medical records from Dr. E. Pedersen.  
The RO should then take all necessary 
steps to obtain all available copies of 
all indicated records.

2.  The RO should also request the 
veteran to submit medical evidence of a 
causal relationship between his current 
gastrointestinal condition and his active 
service.  The veteran should also be 
asked to submit any additional medical 
evidence linking his current PTSD to 
specific service stressors.

3.  After the above has been completed, 
to the extent possible, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), is completed.  In particular, the 
RO should ensure that all notice 
obligations are fully satisfied in 
accordance with the provisions of 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent and law, including 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  

4.  Next, the RO should schedule the 
veteran for a special VA psychiatric 
evaluation by a panel of two 
psychiatrists who have not previously 
examined or treated the veteran.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiners prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  The 
examiners' attention is drawn to the 
veteran's report of the following in-
service events as stressful: being 
subjected to significant verbal abuse, 
having to stand at attention for hours on 
end, being encouraged to commit suicide, 
and being forced to engage in excessive 
amounts of physical training to the point 
of collapse.  Any indicated studies, to 
include psychological testing, should be 
performed.

The examiners are requested to confirm or 
rule out a diagnosis of PTSD under DSM IV 
criteria.  If PTSD is diagnosed the 
examiners should identify the elements 
supporting the diagnosis, to include the 
specific stressors.  If PTSD is not 
diagnosed, the examiners should explain 
why the veteran does not meet the 
criteria for this diagnosis.  The 
examiners should identify any psychiatric 
disorder present and comment on its 
etiology and relationship, if any, to the 
veteran's period of active service from 
March 25, 1980 to April 23, 1980.  The 
rationale for all opinions expressed must 
also be provided.

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present disability of the 
gastrointestinal system.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folders were reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's 
gastrointestinal system, as to whether it 
is at least as likely as not that the 
disorder is etiologically related to 
service.  The rationale for all opinions 
expressed must also be provided.

6.  Following completion of the 
foregoing, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the December 2002 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to, 38 C.F.R. 
§ 3.304, which was amended on March 7, 
2002, and the VCAA.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



